DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 307,110 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims would anticipate the pending ones.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 13-18 are  rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
a time quantity in conjunction with the intensity or frequency of the sound, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification provides that the intensity/frequency of sound may be used as a proxy for expiratory gas flow rate. Such a flow rate, however, cannot, by itself, allow a volume to be computed without some temporal information relating the flow to a volume.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0126888 A1 to Patel et al. (“Patel”).
As to claim 1, Patel discloses a method for determining a lung capacity of a user comprising: 
receiving, by a processor, a recording of sound produced by a sound-producing breathing apparatus when a user inhales or exhales through the sound-producing breathing apparatus, the recording being made with a microphone resident within a user electronic device operated by the 
determining, by the processor, an intensity of the sound included in the received sound recording (see [0096] – “Each envelope of the signals (p(t), plips,(t), and ulips(t)) can be assumed to be a reasonable approximation of the flow rate because it is a measure of the overall signal power (or amplitude) at low frequency.”); 
determining, by the processor, a lung capacity of the user based on the determined intensity (see [0096]-[0099], [0104]-[0105], and [0117] – determining FVC based on inter alia, intensity); and 
facilitating, by the processor, provision of an indication of the lung capacity to at least one of the user and a caregiver for the user (see [0117] – “The resulting spirometry curves and/or related lung function parameters can then be displayed on the display 204”).
As to claim 5, Patel further discloses communicating, by the processor, the lung capacity to a third-party computer system (see [0118] – communicating the results to a third party device of a treating professional).
As to claim 7, Patel further discloses determining, by the processor, a peak air flow rate for the sound recording (see [0104] – PEF is maximum flow).
As to claim 15, Patel discloses a system for determining a lung capacity of a user comprising: 
a sound-producing breathing apparatus (see [0075], [0084] and Fig 6B and 6D, element 34 – because the device maintains the position of the lips during breathing, it influences the sound of breathing and thus is a “sound-producing breathing apparatus”); and 

receive a recording of sound produced by the sound-producing breathing apparatus when a user inhales or exhales through the sound-producing breathing apparatus, the recording being made with a microphone resident within a user electronic device operated by the user and communicatively coupled to the processor (see [0075], [0084]); 
determine an intensity of the sound included in the received sound recording; determine a lung capacity of the user based on the determined intensity (see [0096] – “Each envelope of the signals (p(t), plips,(t), and ulips(t)) can be assumed to be a reasonable approximation of the flow rate because it is a measure of the overall signal power (or amplitude) at low frequency.”); and 
facilitate provision of an indication of the lung capacity to the user (see [0117] – “The resulting spirometry curves and/or related lung function parameters can then be displayed on the display 204”).
As to claim 16, Patel further discloses a third-party computer system communicatively coupled to the processor and configured to receive the indication (see [0118] – communicating the results to a third party device of a treating professional).
As to claim 17, Patel further discloses apparatus configured to maintain a consistent distance between the sound- producing apparatus and the microphone while the user is using the sound-producing apparatus to generate a sound (see Fig 6C-6D).
As to claim 18, Patel further discloses wherein the processor is housed in a user electronic device that includes a display device and the set of instructions stored on the processor, which when executed by the processor further cause the processor to: provide a message to the user .
Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0242701 A1 to Gonnen et al. (“Gonnen”).
As to claim 9 method for determining a lung capacity of a user comprising: 
receiving, by a processor, a recording of sound produced by the sound-producing breathing apparatus when a user inhales or exhales through the sound-producing breathing apparatus, the recording being made with a microphone resident within a user electronic device operated by the user and communicatively coupled to the processor (see [0054] and [0074]); 
determining, by the processor, a frequency of the sound included in the received sound recording (see [0054] and [0074]); 
determining, by the processor, a lung capacity of the user based on the determined frequency (see [0006], [0024], and [0074]-[0078]); and 
facilitating, by the processor, provision of an indication of the lung capacity to the user ([0024], and [0074]-[0078]).
As to claim 10, Gonnen further discloses wherein the sound recording is divided into a plurality of time intervals and a sound frequency is determined for each time interval, the determining of the lung capacity of the user comprising: accessing, by the processor, a correlation table stored in a database communicatively coupled to the processor, the correlation table correlating sound frequency and air flow rates for the sound-producing breathing device; determining, by the processor, an air flow rate corresponding to the sound frequency for each time interval using the correlation table; determining, by the processor, a volume of air inhaled or 
As to claim 11, Gonnen further discloses wherein the correlation table is specific to the type of sound- producing breathing device used to make the sound recording (this is inherently true).
As to claim 12, Gonnen further discloses wherein the sound recording is divided into a plurality of time intervals and a sound frequency is determined for each time interval, the determining of the lung capacity of the user comprising: 
determining, by the processor, a relationship between the each of the determined sound frequencies and an air flow rate for the sound-producing breathing device; determining, by the processor, a volume of air inhaled or exhaled for each time interval using the air flow rate using the relationship; and determining, by the processor, a total volume of air inhaled or exhaled for all the time intervals included in the plurality of time intervals using the volume of air inhaled or exhaled for each time interval (see [0074]-[0078]).
As to claim 13, Gonnen further discloses determining, by the processor, a peak air flow rate for the sound recording (see [0004]).
As to claim 14, Gonnen further discloses receiving, by the processor, a goal for the user (see [0073]); determining, by the processor, how the determined lung capacity compares to the goal; and facilitating, by the processor, provision of an indication of the comparison to the user (see [0076]-[0078]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of US 2015/0216448 A1 to Lotan et al. (“Lotan”).

However, Lotan discloses the step of determining, by the processor, whether the lung capacity falls below a threshold value and, if so, determining that an intervention is required and executing the intervention (see [0081]-[0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capacity testing of Patel with the threshold value and intervention of Lotan in order to provide the predictable result of identifying whether the patient’s lung condition has deteriorated.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Brimer.
As to claim 8, Patel fails to disclose the steps of receiving, by the processor, a goal for the user; determining, by the processor, how the determined lung capacity compares to the goal; and  facilitating, by the processor, provision of an indication of the comparison to the user.
In a similar method, Brimer discloses the steps of receiving, by the processor, a goal for the user; determining, by the processor, how the determined lung capacity compares to the goal; and  facilitating, by the processor, provision of an indication of the comparison to the user (see [0116] and [0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lung capacity determination of Patel with the goal comparison of Brimer to provide the predictable result of improving respiratory health and/or performance.


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the obviousness-type double patenting rejection is traversed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791